J-S34040-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

LELIA ADAMS A/K/A LELIA SABRKESH

                            Appellant                  No. 1459 MDA 2015


             Appeal from the Judgment of Sentence April 17, 2015
                 In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0007513-2012


BEFORE: PANELLA, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                FILED MAY 24, 2016

        Leila Adams appeals from her judgment of sentence of 24 months’

probation for conspiracy1 to commit possession with intent to deliver a

controlled substance (cocaine)2 and conspiracy to commit intentional

possession of a controlled substance by a person not registered.3 We affirm.

        Procedurally, this case is unremarkable.     On June 18, 2012, Adams

was arrested and charged with the above offenses along with endangering

the welfare of children (“EWOC”).              The Commonwealth subsequently

withdrew the EWOC charge.           Adams’ arrest resulted from the discovery of

____________________________________________


1
    18 Pa.C.S. § 903(a)(1).
2
    35 P.S. § 780-113(a)(30).
3
    35 P.S. § 780-113(a)(16).
J-S34040-16



crack cocaine, drug paraphernalia, guns, ammunition and other drug-related

evidence in the master bedroom of a house that she shared with her

husband, Daniel Adams (“Husband”).

      Adams moved to suppress all evidence obtained from the execution of

the search warrant, but the trial court denied the motion to suppress.

Subsequently, a jury acquitted Adams of possession of a controlled

substance and possession with intent to deliver a controlled substance but

convicted her on both conspiracy counts. The court sentenced Adams to the

aforementioned term of probation.      Adams filed a timely post-sentence

motion, which the court denied, and a timely notice of appeal. Both Adams

and the trial court complied with Pa.R.Crim.P. 1925.

      Adams raises two issues on appeal:

      1. Did the trial court err when it denied [Adams’] pre-trial
      motion to suppress evidence because the warrant was approved
      without the requisite probable cause?

      2.   Did the trial court err in denying [Adams’] motion for
      judgment of acquittal because the Commonwealth’s evidence
      was insufficient as a matter of law to prove a conspiracy?

Brief For Appellant, at 6.

      In her first argument, Adams asserts that the trial court should have

suppressed the evidence seized from her residence pursuant to the search

warrant, because the affidavit underlying the warrant did not furnish

probable cause that the police would find evidence of criminal activity at

Adams’ residence. More specifically, Adams insists that the sources for the



                                    -2-
J-S34040-16


information in the affidavit were two children, aged 11 and 12, who were

neither competent nor reliable.

     Our review is limited to determining whether the record supports the

findings of fact of the suppression court and whether the legal conclusions

drawn from those findings are correct. Commonwealth v. Mistler, 912
A.2d 1265, 1268 (Pa.2006). When the defendant appeals an adverse

suppression ruling, we may consider only the evidence presented for the

Commonwealth and that of the defense which remains uncontradicted when

fairly read in the context of the entire record. Commonwealth v. Pruitt,

951 A.2d 307, 317 (Pa.2008). We are bound by the factual findings of the

suppression court which are supported by the record, but we are not bound

by the suppression court’s legal rulings, which we review de novo.

Commonwealth v. Snyder, 963 A.2d 396, 400 (Pa.2009).

     In this case, on June 7, 2012, Officer Adam Bruckhart of the West

Manchester Township Police Department submitted an application for a

warrant to search the premises at 2155 Carriage Run Road in West

Manchester Township. Officer Bruckhart averred:

     (RM) reported that his 6th grade West York Area Middle School
     classmate … (AB), ha[d] been bragging that her father makes
     $5,000 per week as a tow truck driver. (RM) stated that, he and
     his classmate friend, DT[,] refused to believe (AB).

     (RM) stated that on 06/05/12, between 1530 and 1600 hrs, he
     and (DT) went to (AB’s) residence at 2155 Carriage Run Rd,
     West Manchester Twp. (AB) then took them upstairs where she
     showed them a bedroom door that has a metal locking
     mechanism over the door handle. (AB) told them that she knew

                                   -3-
J-S34040-16


     where her parents kept the key and soon returned with it. Once
     inside the bedroom, (AB) opened a drawer and showed the
     contents to (RM) and (DT). (RM) said there was a sandwich bag
     twisted closed at the top which was filled with small white rocks.
     (RM) stated that he and (DT) believed that the substance they
     saw in the bedroom of 2155 Carriage Run Rd. may have been
     cocaine. In furtherance of this, they searched for information
     and photographs of cocaine through the internet search engine,
     Google. Based upon what they saw on the internet, they came to
     the conclusion that the substance (the sandwich bags containing
     white rocks) which they observed in the bedroom at 2155
     Carriage Run Rd., was cocaine. (AB) reportedly told (RM) that
     the rocks were her dad’s clay. (RM) said that he also saw a
     bunch of currency and that all of the bills looked like $100 bills.
     (AB) then showed (RM) and (DT) a gun. (RM) described the gun
     as a semi-automatic pistol. (RM) also said that he saw a
     magazine for the gun that was loaded with ammunition.

     On 06/06/12, I asked (RM) and his parent to meet with me for
     an additional interview. During this interview, (RM) confirmed to
     me the previous report and provided additional information.
     (RM) stated that within the last month (AB) has taken him, and
     (DT), into her parents’ bedroom 4 or 5 times. This is where
     (AB’s) parents hide the snack food and soda. On three
     occasions[,] (AB) has opened drawers and showed (RM) and
     (DT) large sums of cash in $100 and $50 denominations, as well
     as bags of what (AB) stated was her dad’s ‘clay’. On two
     occasions, (AB) has shown (RM) and (DT) her dad’s handguns
     (one in a dresser drawer and four in the closet). On one
     occasion, (AB) handled several of the guns.

     (RM) stated that on 06/05/12 between 1530 and 1600 hrs., (AB)
     again took him and (DT) to her parents’ bedroom located on the
     2nd floor of 2155 Carriage Run Rd. (RM) stated that the
     bedroom is located on the left at the top of the stairs. There is a
     metal lock over the door knob and the key is located in a shoe
     which is in a closet at the top of the steps. (RM) stated that
     (AB) went over to a night stand, located on the left side of the
     bed, and opened the top drawer. This drawer contained a shoe
     box, which was completely filled with $100 and $50 bills, which
     were separated by rubber bands. The bills were stacked on their
     sides and occupied the entire length of the box. Behind the box
     was a sandwich bag filled with approx[imately] five
     white/yellowish rocks slightly larger than golf balls. (RM) stated

                                    -4-
J-S34040-16


      that (DT) touched the bag and determined that the rocks were
      hard and were not clay. (AB) then opened the bottom drawer
      which contained a grey colored semiautomatic handgun and a
      magazine loaded with ammunition.

      (RM) stated that he is familiar with, and has handled/fired semi-
      automatic handguns with his father a number of times in the
      past. (RM) described the firearm in detail and was able to
      confirm the description he provided after being shown a semi-
      automatic handgun similar to the one he described. (RM) stated
      that after (DT) touched the crack and confirmed that it was not
      clay, he was able to view a picture of crack cocaine online which
      looked exactly what he had seen in (AB’s) father’s drawer. (RM)
      brought a picture of crack to our PD. I then showed (RM) various
      pictures of controlled substances, including approx[imately] 10
      pictures of crack. (RM) was able to pick out crack cocaine and
      stated that the substance that he saw looked most similar to the
      photos of crack cocaine shown in the 2011 Drug Identification
      Bible on page 563 (top left & 3rd down on left) and page 564 (top
      left). (RM) stated at least five times that he was absolutely sure
      that the bag in (AB)’s father’s drawer contained crack cocaine.

The affidavit continued that Officer Bruckhart contacted DT, who came to the

police station with his parent for an interview. DT’s account

      matched (RM)’s account, with very few exceptions.

      (DT) stated that within the last 5-6 weeks[,] (AB) has taken him
      and (RM) into her parents’ bedroom a number of times. On four
      occasions[,] (AB) has opened drawers and showed (DT) and
      (RM) large sums of cash, in $100 and $50 denominations, and
      bags of what (AB) stated was her dad’s ‘clay’. On four occasions,
      (AB) has shown (DT) and (RM) her dad’s handguns (one in a
      dresser drawer and five in the closet). On one occasion[], (AB)
      handled several of the guns in the presence of (DT) and (RM).
      (DT) stated that on 06/05/12 [at] around 1600 hrs., (AB) again
      took him and (RM) to her parent[s’] bedroom located on the 2 nd
      floor of 2155 Carriage Run Rd. (DT) stated that the bedroom is
      located on the left at the top of the stairs. There is a metal lock
      over the door knob[,] and the key is located in a shoe which is in
      a closet at the top of the steps. (DT) stated that on 06/05/12,
      (AB) did not need a key[,] because she learned that the door
      does not latch properly and the door will open when sufficient

                                     -5-
J-S34040-16


      pressure is applied to the outside of the door. (DT) stated that
      (AB) went over to a night stand located on the left side of the
      bed and opened the top drawer. The drawer contained a shoe
      box, which was completely filled with $100 and $50 bills. These
      bills were separated by rubber bands, were stacked on their
      side, and occupied the entire length of the box. Behind the box
      was a sandwich bag filled with approximately seven yellowish
      rocks slightly larger than 50 cent piece[s]. (DT) stated that he
      touched the bag and determined that the rocks were hard and
      that they were not clay. (AB) then opened the bottom drawer
      which contained a semi-automatic handgun and a black colored
      magazine loaded with ammunition.

      (DT) stated that when he touched the white/yellowish substance
      and confirmed that it was not clay, he then ran out of the house,
      went home, and viewed pictures of crack cocaine online. (DT)
      stated that the pictures were exactly what he had seen in (AB)’s
      father’s drawer. I then showed (DT) various pictures of
      controlled substances, including approximately 10 pictures of
      crack cocaine. (RM) was able to pick out crack cocaine and
      stated that the substance that he saw look most similar to the
      photos of crack cocaine shown to him in the 2011 Drug
      Identification Bible on page 563 (top left & 3rd down on left) and
      page 564 (top left). These were the same pictures that (RM) had
      picked out.

RM and DT described AB’s step-father as a black male in his mid-30’s, 5’10”,

with short brown hair and a small mustache.         They also described AB’s

mother as a light-skinned black female in her mid-30’s, 5’4”, skinny, with

shoulder length hair and freckles.

      Officer Bruckhart averred that in his belief, the information provided

by RM and DT was true and correct.         Officer Bruckhart averred that he

disclosed the identities of RM, DT and AB to the magisterial district justice at

the time he applied for the search warrant and asked the magisterial district

justice to make a record of that information.



                                     -6-
J-S34040-16


        According to the affidavit, review of West York Area medical records

revealed that AB resides at 2155 Carriage Run Road with Adams and

Husband. York County tax assessment records indicated that 2155 Carriage

Run Road is owned by Ali Sabrkesh and Adams. A New York driving record

check indicated that Adams’ date of birth was October 26, 1976, matching

the approximate age that RM and DT attributed to AB’s mother. On June 6,

2012, two vehicles were parked outside of this property, both of which were

registered to Adams. Based on this information, Officer Bruckhart believed

that Adams resided at 2155 Carriage Run Road and was AB’s mother.

        Officer   Bruckhart averred that PennDOT      records indicated that

Husband, born on June 18, 1983, resides at 2155 Carriage Run Road.         A

criminal history check showed that Husband had been convicted in Maryland

for assault in 2004 and for drug-related offenses in 2007, and he had been

arrested in York County on May 7, 2012 and charged with possession with

intent to deliver cocaine.      On that date, following a traffic stop, state

troopers found 200 bags of crack cocaine and $800.00 in cash in Husband’s

possession.       Husband claimed to a trooper that the cash belonged to his

wife.    Based on this information, Officer Bruckhart believed that Husband

resided at 2155 Carriage Run Road and was AB’s step-father.

        On June 7, 2012, a district justice issued a warrant to search the

residence at 2155 Carriage Run Road.        On June 8, 2012, police officers

executed the warrant at this address and found 95 grams of crack cocaine, a


                                      -7-
J-S34040-16


pair of brass knuckles, drug packaging items, digital scales, various loaded

firearms and over $20,000.00 in cash in the master bedroom.

      We apply the “totality of circumstances” test in determining whether

probable cause exists for the issuance of a search warrant.      Our Supreme

Court recently defined this test as follows:

      Prior to 1983, in order to establish probable cause for the
      issuance of a search warrant based on information received from
      a confidential informant, an affidavit of probable cause had to
      satisfy a two-part test. The test required the affiant to set forth:
      1) the basis of the informant’s knowledge; and 2) facts sufficient
      to establish the informant’s veracity or reliability. Spinelli v.
      United States, 393 U.S. 410 [] (1969); Aguilar v. Texas, 378
U.S. 108 [] (1964). In 1983, the U.S. Supreme Court abandoned
      this ‘two-part’ test and adopted a ‘totality-of-the-circumstances’
      test. Illinois v. Gates, 462 U.S. 213, 233 [] (1983). The Court
      held that the Aguilar–Spinelli factors were no longer rigid,
      independent requirements that had to be satisfied, but instead,
      were merely relevant factors among the totality of the
      circumstances necessary to show probable cause. Id.

      The High Court noted that the prongs of the former two-part test
      had been intended as ‘guides to a magistrate’s determination of
      probable cause’ that required no ‘elaborate exegeses of an
      informant’s tip.’ Id. at 231 n. 6 []. The Court emphasized that
      probable cause is a fluid concept that turns on the assessment of
      probabilities in factual contexts that are ‘not readily, or even
      usefully, reduced to a neat set of legal rules.’ Id. at 232 []. The
      Court explained that a totality-of-the-circumstances analysis
      permits a balanced assessment of the relative weights of all the
      various indicia of reliability and unreliability attending an
      informant’s tip. Id. at 234–235 []. Moreover, the Court criticized
      the former two-part test as having ‘encouraged an excessively
      technical dissection of informants’ tips, with undue attention
      being focused on isolated issues that cannot be sensibly divorced
      from the other facts presented to the magistrate.’ Id.

      This Court adopted Gates as the applicable law under the
      Pennsylvania Constitution in Commonwealth v. Gray, [] 503
A.2d 921 ([Pa.]1985). We noted that ‘in Gates, the United

                                     -8-
J-S34040-16


     States Supreme Court decided that its prior holdings creating
     “tests” for determining whether or not probable cause existed
     ran contrary to the notion of probable cause as based on “the
     factual and practical considerations of everyday life on which
     reasonable and prudent men, not legal technicians, act.’ Id. at
     925 (quoting Gates, supra at 231 []). We stated that a CI’s
     veracity and basis of knowledge are but factors among the
     totality of the circumstances, as follows:

           The task of the issuing magistrate is simply to make
           a practical, common-sense decision whether, given
           all the circumstances set forth in the affidavit
           before him, including the ‘veracity’ and ‘basis of
           knowledge’      of   persons    supplying     hearsay
           information, there is a fair probability that
           contraband or evidence of a crime will be found in a
           particular place. And the duty of a reviewing court is
           simply to ensure that the magistrate had a
           ‘substantial basis for … conclud[ing] that probable
           cause existed.’

     Id. at 925 (quoting Gates, supra at 238–39 []) (emphasis
     added).

Commonwealth v. Clark, 28 A.3d 1284, 1286-88 (Pa.2011).                  The

magistrate should limit his review to the facts contained in the four corners

of the probable cause affidavit. Commonwealth v. Smith, 784 A.2d 182,

184 (Pa.Super.2001).

     Judicial review as to whether a search warrant is supported by

probable cause “is generally accomplished via a close review of the

affidavit.” Commonwealth v. Chapman, -- A.3d --, 2016 WL 1225726, *2

(Pa., 3/29/16).   “Certainly, there is a wealth of precedent governing such

review as it concerns information received from unidentified persons and

confidential informants.” Id. (citing Commonwealth v. Luv, 735 A.2d 87,



                                    -9-
J-S34040-16


90 (1999)) (“a determination of probable cause based upon information

received from a confidential informant depends upon the informant’s

reliability and basis of knowledge viewed in a common sense, non-technical

manner”).

      Based on the totality of the facts contained in Officer Bruckhart’s

affidavit, there was a fair probability that evidence of illegal drug trafficking

activities would be found in Adams’ residence. Two juveniles, RM and DT,

had been in the master bedroom in Adams’ residence on at least five

occasions in the month prior to the issuance of the warrant, the last occasion

being the day before the warrant was issued.           On each occasion, the

juveniles observed what they believed was crack cocaine, large quantities of

cash and numerous firearms. Police also learned that Husband was a felon

not permitted to possess a firearm and had two former drug-related

convictions. One month before the issuance of the warrant, he was arrested

by Pennsylvania state troopers with a large quantity of crack cocaine and

cash in his possession. This information, viewed collectively, provided

probable cause for the search warrant for Adams’ residence.

      Adams argues that the two juvenile informants were unreliable,

because the use of the initials “RM” and “DT” in the affidavit instead of their

full names made them tantamount to confidential informants, and the police

failed to perform sufficient investigation to corroborate their tips.        We

disagree. “This Court has repeatedly rejected the argument that an officer


                                     - 10 -
J-S34040-16


relying on statements from an ordinary citizen, in contrast to a police

informant,    must   establish   the    citizen’s   credibility   and   reliability.”

Commonwealth v. Lyons, 79 A.3d 1053, 1064-65 (Pa.2013). “Where an

informant is not a paid, unknown tipster but instead an identified eyewitness

to a crime who voluntarily reports his observations to the police, the

trustworthiness of such a person may be presumed.”            Commonwealth v.

Widenmoyer, 539 A.2d 1291, 1295 (Pa.1988).               An ordinary citizen who

reports a crime which has been committed in his presence, or that a crime is

being or will be committed,

      stands on much different ground than a police informer. He is a
      witness to criminal activity who acts with an intent to aid the
      police in law enforcement because of his concern for society or
      for his own safety. He does not expect any gain or concession in
      exchange for his information. An informer of this type usually
      would not have more than one opportunity to supply information
      to the police, thereby precluding proof of his reliability by
      pointing to previous accurate information which he has supplied.

Id.   Information from a known informant is more reliable than from an

anonymous informant because “a known informant places himself or herself

at risk of prosecution for filing a false claim if the tip is untrue, whereas an

unknown informant faces no such risk.” Commonwealth v. Jackson, 698
A.2d 571, 574 (Pa.1997). The same holds true for informants known to the

police but not named in the warrant; like named informants, they remain

subject to arrest for false reports. LaFave, 2 Search & Seizure, § 3.4(a) n.

83 (citing State v. Ferguson, 624 S.W.2d 840 (Mo.1981)) (informant




                                       - 11 -
J-S34040-16


deemed reliable where police knew his identity but he requested anonymity

because he was informing on family member).

      Further, “when two independent informants both supply the same

information about a particular crime to the police,

      each source tends inherently to bolster the reliability of the
      other. Although the information supplied by one questionable
      source may be insufficient, the probability is extremely small
      that a second independent source would supply identical
      information if it were not probably accurate.

Commonwealth v. Mamon, 297 A.2d 471, 477 (Pa.1972).

      The affidavit of probable cause in this case states that RM and DT gave

separate, independent statements to the police.       The police revealed RM’s

and DT’s identities to the magisterial district justice who issued the search

warrant for Adams’ residence. Had they given false information, RM and DT

faced punishment from the police (and possibly from RM’s and DT’s

parents). See Jackson, 698 A.2d at 574. There is no indication that RM

and DT expected anything in return for their information; it appears that

they approached the police simply as a matter of civic duty.       RM and DT

gave virtually identical accounts about the circumstances underlying their

visits to Adams’ bedroom and the items that they saw inside.             Each

statement bolstered the reliability of the other statement; there is little

chance that they would have been so consistent if they were not truthful.

For these reasons, the affidavit of probable cause had ample indicia of RM’s

and DT’s reliability.


                                    - 12 -
J-S34040-16


       Adams also contends that the affidavit failed to demonstrate that RM

and DT were “competent” to serve as informants.         Citing authorities that

courts must examine a child’s competency before the child testifies in court,4

Adams argues that an affidavit of probable cause must provide sufficient

indicia that a child informant is competent to act as an informant. We know

of no law – nor does Adams point us to any – that courts must specifically

evaluate a child informant’s “competency” while reviewing an affidavit of

probable cause.      In our opinion, as a practical matter, when the affidavit

demonstrates that an informant is truthful and reliable, the informant is

competent as well. Here, the affidavit of probable cause furnished adequate

evidence of RM’s and DT’s veracity and reliability, so further inquiry into

their competency would have been repetitious. Adams’ argument relating to

competency fails.

       In her second argument, Adams asserts that the evidence was

insufficient to sustain her two convictions for conspiracy with intent to
____________________________________________


4
  See Commonwealth v. Rosche, 156 A.2d 307, 310 (Pa.1959) (for child
under age 14 to testify in court, “there must be (1) such capacity to
communicate, including as it does both an ability to understand questions
and to frame and express intelligent answers, (2) mental capacity to observe
the occurrence itself and the capacity of remembering what it is that she is
called to testify about and (3) a consciousness of the duty to speak the
truth”). The Court created these competency requirements because children
are “fanciful creatures who have difficulty distinguishing fantasy from reality;
who when asked a question want to give the ‘right’ answer, the answer that
pleases the interrogator; who are subject to repeat ideas placed in their
heads by others; and who have limited capacity for accurate memory.”
Commonwealth v. Delbridge, 855 A.2d 27, 32-33 (Pa.2003).



                                          - 13 -
J-S34040-16


possess a controlled substance and conspiracy to possess a controlled

substance with intent to deliver. Our standard of review for such challenges

is well-settled:

      [W]hether[,] viewing all the evidence admitted at trial in the
      light most favorable to the [Commonwealth as the] verdict
      winner, there is sufficient evidence to enable the fact-finder to
      find every element of the crime beyond a reasonable doubt. In
      applying [the above] test, we may not weigh the evidence and
      substitute our judgment for the fact-finder. In addition, we note
      that the facts and circumstances established by the
      Commonwealth need not preclude every possibility of innocence.
      Any doubts regarding a defendant’s guilt may be resolved by the
      fact-finder unless the evidence is so weak and inconclusive that
      as a matter of law no probability of fact may be drawn from the
      combined circumstances. The Commonwealth may sustain its
      burden of proving every element of the crime beyond a
      reasonable doubt by means of wholly circumstantial evidence.

Commonwealth v. Gonzalez, 121 A.3d 711, 716 (Pa.Super.2015).

      The Crimes Code defines the offense of criminal conspiracy, in

pertinent part, as follows:

      (a)   A person is guilty of conspiracy with another person or
            persons to commit a crime if with the intent of promoting
            or facilitating its commission he:

            (1) agrees with such other person or persons that they or
            one or more of them will engage in conduct which
            constitutes a crime or an attempt or solicitation to commit
            such crime; or

            (2) agrees to aid such other person or persons in the
            planning or commission of such crime or of an attempt or
            solicitation to commit such crime.

                                     …

      (e)   Overt act. - No person may be convicted of conspiracy to
            commit a crime unless an overt act in pursuance of such

                                   - 14 -
J-S34040-16


              conspiracy is alleged and proved to have been done by him
              or by a person with whom he conspired.

18 Pa.C.S. § 903.      To sustain a conviction for criminal conspiracy, the

Commonwealth must prove beyond a reasonable doubt that the defendant

(1) entered into an agreement to commit or aid in an a criminal act with

another person or persons (2) with a shared criminal intent, and that (3) an

overt act was done in furtherance of the conspiracy.       Commonwealth v.

Johnson, 920 A.2d 873, 878-79 (Pa.Super.2007).          The defendant herself

need not commit the overt act; it need only be committed by a co-

conspirator. Id. We have explained the agreement element of conspiracy

as follows:

      The essence of a criminal conspiracy is a common
      understanding, no matter how it came into being, that a
      particular criminal objective be accomplished. Therefore, a
      conviction for conspiracy requires proof of the existence of a
      shared criminal intent. An explicit or formal agreement to
      commit crimes can seldom, if ever, be proved and it need not
      be, for proof of a criminal partnership is almost invariably
      extracted from the circumstances that attend its activities. Thus,
      a conspiracy may be inferred where it is demonstrated that the
      relation, conduct, or circumstance of the parties, and the overt
      acts of the coconspirators sufficiently prove the formation of a
      criminal confederation. The conduct of the parties and the
      circumstances surrounding their conduct may create a web of
      evidence linking the accused to the alleged conspiracy beyond a
      reasonable doubt. Even if the conspirator did not act as a
      principal in committing the underlying crime, he is still criminally
      liable for the actions of his co-conspirators in furtherance of the
      conspiracy.

Johnson, 920 A.2d at 878.




                                     - 15 -
J-S34040-16


         Here, the trial testimony established the following evidence of

conspiracy against Adams: on May 7, 2012, at approximately 12:30 a.m.,

Husband was driving northbound in Adams’ Honda on I-83 in York County

when state troopers stopped the vehicle because of an expired registration.

Husband was alone in the vehicle. He had no identification on his person,

and the troopers discovered that his Maryland driver’s license was

suspended. The Honda was towed to the State Police Impound Yard, where

a trooper performed an inventory search of the vehicle to safeguard its

contents.     The trooper discovered 200 bags of crack cocaine between the

Honda’s center console and the driver’s seat along with a bag containing a

larger    rock   of   crack   cocaine   and   some   suspected   powder   cocaine.

Subsequent chemical analysis revealed that the cocaine weighed 31.3

grams.      An additional search turned up $600.00 in cash near the center

console and two cell phones. Husband was placed under arrest, and when

he was searched incident to his arrest, troopers found $212.00 in cash on

his person.      Later that day, Adams appeared at the State Police Barracks,

and the Honda was released to her. Tr., at 84-98, 119.

         One month later, on June 8, 2012, Detective Bruckhart of the West

Manchester Township Police Department and the York County Drug Task

Force executed a search warrant at the residence located at 2155 Carriage

Run Road in West Manchester Township, York County, with a number of

assisting police officers. Husband was the only person present in the home


                                        - 16 -
J-S34040-16


at that time. He was on the bed in the master bedroom on the second floor.

Tr., at 176-186, 205, 238, 246.

         During a search of the residence, officers found a bag containing 95

grams of suspected crack cocaine hidden directly under the mattress where

Husband had been sleeping. In the same location, they found a pair of brass

knuckles and some suspected marijuana.         They also found a Dell laptop

computer under the bed. Tr., at 209-214, 233, 247.

         Two nightstands flanked the bed.     Atop the north nightstand was

$160.00 in cash and a bag containing sandwich bag tops that are routinely

used to package crack cocaine.        Inside the top drawer, officers found

$18,000.00 in cash, multiple pieces of mail addressed to Husband and

Adams, a box of Ziploc bags, a box of razor blades, a checkbook in Adams’

name, and a plastic container with a small amount of loose crack cocaine

inside.     In the second drawer, the officers found a shoebox containing

$2,166.00 in cash, a Ziploc bag containing an assortment of drug packaging

materials, a digital scale with cocaine residue on it and three female Tiffany

rings.     In the third drawer, the officers seized a box of .40 caliber

ammunition, a box of .22 caliber ammunition, a gun lock, a box of .380

caliber bullets, a .380 caliber magazine, 9-mm ammunition and a .32 caliber

loaded handgun. Tr., at 216-229, 243.

         A canvas bag along the wall of the master bedroom contained a

Pennsylvania identification card belonging to Husband, three small razor


                                     - 17 -
J-S34040-16


blades and several very small green Ziploc bags.       A closet in the master

bedroom contained an ID belonging to Adams, mail addressed to her, four

additional firearms and a Dell laptop computer.          The computer case

contained some drug packaging material, one .40 caliber bullet, a TracFone

and mail addressed to Adams.         A man’s jacket hanging in the closet

contained some drug packaging material, a .40 caliber handgun magazine

and one .40 caliber round of ammunition. Tr., at 229-233.

         Detective Bruckhart called Adams on her cell phone and advised her

that the police were executing a search warrant at her residence. He

requested that she return to the residence, and she did so ninety minutes

later.    Detective Fenstermacher advised her that the police had found a

significant amount of crack cocaine in her bedroom along with some cash,

and that they were trying to determine who owned the cocaine.         Adams

stated that the cocaine did not belong to her and would have to belong to

her husband. The detective asked if she knew her husband was involved

with crack cocaine sales, and she said “No.” Tr., at 182, 320-321, 342.

         Later, Adams asked if she could speak with her husband, and the

police gave the pair an opportunity to converse with one another in front of

the officers. After the couple concluded their conversation, Husband claimed

that all seized items belonged to him.       He stated that he had placed the

crack cocaine between the mattress and the box spring. He acknowledged

that he sold crack cocaine in Baltimore on a daily basis, conducted between


                                    - 18 -
J-S34040-16


40-100 transactions per day, and averaged a daily profit of $2,000.00.

Husband also stated that his last meeting with his source took place about a

week and a half earlier, and that these meetings typically occurred on I-83

at the Maryland line.    He acknowledged possessing the firearms that the

police seized and said that he used them to protect himself.        Tr., at 317,

320, 323-328.

      Adams admitted to knowing that her husband was dealing crack

cocaine and was aware he had cocaine stored in their residence. Although

she claimed ignorance of the extent of his drug trafficking, she admitted that

Husband gave her cash to pay for household expenses, and she knew that

he stored cash in the upstairs bedroom. She admitted believing that some

of this cash came from cocaine sales. She stated that she alone handled the

checkbook. Tr., at 328-329, 348-349, 351, 391-92.

      A state police crime lab forensic chemist confirmed that the substances

seized in the bedroom were 94.7 grams of cocaine. Tr., at 296-308, 314.

      Detective Craig Fenstermacher, an expert on drug packaging and

sales, testified that crack cocaine is typically sold in some type of plastic bag

corner or small Ziploc bags, and that one tenth of a gram of cocaine

normally sold on the street for $20.00.       He indicated that the wholesale

value of the 94.7 grams of cocaine found in the master bedroom was

between $3,800.00 and $3,900.00.         Finally, he opined that the cocaine

found in Adams’ vehicle on May 7, 2012 was possessed with the intent to


                                     - 19 -
J-S34040-16


distribute it to other individuals. He indicated that the cocaine found during

the execution of the search warrant at Adams’ residence on June 8, 2012

was the same as the cocaine located in her vehicle on May 7, 2012. Tr., at

256-268, 281, 287, 291.

        Construed in the light most favorable to the Commonwealth, the

evidence demonstrates that Adams and Husband shared an understanding

both to possess cocaine and possess cocaine with intent to deliver it. The

sheer    volume   of   cocaine,   money,   drug   paraphernalia,   firearms   and

ammunition in the couple’s master bedroom establishes this agreement, as

does Adams’ admission that she knew Husband stored money in the

bedroom and gave her cash for household expenses, some of which she

believed came from cocaine sales. The fact that Adams initially lied when

she returned to her residence about knowing that Husband was trafficking

cocaine is further consciousness of guilt. Commonwealth v. Donelly, 653
A.2d 35, 37 (Pa.Super.1995) (fabrication of false statements by accused is

evidence from which jury may infer that they were made with intent to

mislead police and are indicative of guilt).      Husband’s storage of cocaine,

money, drug paraphernalia, firearms and ammunition in the master

bedroom was an overt act in furtherance of the conspiracy. Another overt

act was Husband’s driving on I-83 on May 7, 2012 with 200 bags of crack

cocaine, a bag containing a rock of crack cocaine and powder cocaine,




                                     - 20 -
J-S34040-16


substantial amounts of cash in the car and on his person, and two cell

phones.

         The quantum of evidence assembled by the Commonwealth is

analogous to other decisions in which we found the evidence sufficient to

sustain the defendant’s conviction for conspiracy to possess controlled

substances with intent to deliver. See, e.g., Commonwealth v. Irwin, --

A.3d --, 2016 WL 638722, *7-8 (Pa.Super., 2/8/16) (defendant challenged

his conviction for conspiracy to commit possession with intent to deliver by

pointing to evidence that he never enjoyed exclusive access to bedroom

containing safe or resided at address in question, and authorities did not find

heroin on his person or observe him selling heroin at the time of his arrest;

nevertheless, evidence was sufficient to support conspiracy conviction,

particularly testimony from co-defendant that he allowed defendant to use

his residence as base for selling heroin to others in exchange for free heroin,

and defendant knew combination to safe that contained six bundles of

heroin); Commonwealth v. Jones, 874 A.2d 105, 122-23 (Pa.Super.2005)

(circumstantial evidence sufficiently established conspiracy to possess with

intent    to   deliver   controlled   substance;      evidence   established      close

relationship    between    defendant    and     his   passengers,    defendant     and

passenger      both   indicated   passenger     was    defendant’s   girlfriend    and

defendant and other passenger both said they were cousins, police

discovered cocaine in area where any of the passengers could have seen it


                                       - 21 -
J-S34040-16


and exercised control over it, and passengers made inconsistent statements

regarding   duration   and   purpose     of     their   trip);   Commonwealth   v.

Kitchener, 506 A.2d 941, 946 (Pa.Super.1986) (evidence sufficient to

sustain conviction for conspiracy to possess controlled substances where

defendant and her codefendant, being sole adult residents of home, stored

large quantities of contraband in areas which were peculiarly within their

knowledge and access).

      For these reasons, Adams’ challenge to the sufficiency of the evidence

underlying her conspiracy convictions is devoid of merit.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2016




                                       - 22 -